DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 29 March 2021.  These drawings are not accepted.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. Figs. 4 and 4A have been amended to move the label for the shaft 130 relative to the groove 132. It is unclear how the groove 132, which is within the shaft 130, could reside outside of the shaft, as indicated in the figures as amended. Furthermore, it is unclear what the circular shaded element is in fig. 4 and whether element 132 points to this shaded element, the unshaded ring outside the shaft 130 and within the shaded element, or the interface between these two elements. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Richard Sutkus on 05 April 2021.
The application has been amended as follows: 
In the claims:
	Claim 1. The word “substantially” in line 11 has been removed.
	Claim 3. The six recitations of the word “about” have been removed.
	Claim 16. The word “approximately” in line 2 has been removed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have overcome the claim objections noted in the previous office action. Claim 1, and those dependent therefrom, is allowable for the same reasons provided in the previous office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791